 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

BY AND BETWEEN

 

VISLINK TECHNOLOGIES, INC.
AND
MICHAEL BOND

 

This Employment Agreement (the “Agreement”) is entered into as of February 27,
2020 (the “Effective Date”), by and between Vislink Technologies, Inc., a
Delaware corporation (the “Company”), and Michael Bond (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Financial Officer on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Executive is willing to accept such employment on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration, the Company and the Executive
hereby agree as follows:

 

1. Certain Definitions. Capitalized terms shall have the meanings set forth on
Exhibit A attached hereto.

 

2. Term of Employment. This Agreement shall become effective as of the Effective
Date and the Executive’s employment with the Company shall commence as of April
1, 2020 and this Agreement shall remain in effect until Executive’s employment
with the Company is terminated pursuant to Section 6 hereof (the “Term of
Employment”).

 

3. Executive’s Duties and Obligations.

 

A. Duties. The Executive shall serve as the Company’s Chief Financial Officer
(“CFO”). The Executive shall be responsible for all powers and duties
customarily associated with that office or position in a publicly-traded
company. The Executive shall report directly to the Company’s Chief Executive
Officer and shall be subject to reasonable policies established by the Board.

 

B. Location of Employment. The Executive’s principal place of business shall be
at the Company’s office in Hackettstown, New Jersey. In addition, the Executive
acknowledges and agrees that the performance by the Executive of the Executive’s
duties shall require frequent travel from time to time.

 

C. Confidentiality, Non-Solicitation and Non-Competition Agreement. In
consideration of the covenants contained herein, the Executive shall execute
concurrently with the execution of this Agreement, and agrees to be bound by,
the Confidentiality, Non-Solicitation and Non-Competition Agreement (the
“Confidentiality Agreement”) attached to this Agreement as Exhibit B and
incorporated into this Agreement by reference. The Executive shall comply at all
times with the covenants (including, without limitation, covenants not to
compete and not to solicit employees and independent contractors) and other
terms and conditions of the Confidentiality Agreement and all other reasonable
policies of the Company governing the confidential and assignment of the
Company’s proprietary information. The Executive’s obligations under the
Confidentiality Agreement shall survive the Term of Employment.

 

- 1 -

 

 

D. No Conflicting Obligations. The Executive represents and warrants to the
Company that the Executive is under no obligations or commitments, whether
contractual or otherwise, including any obligations with respect to proprietary
or confidential information of any prior employer or other person or entity,
that are inconsistent with the Executive’s obligations under this Agreement or
that would prohibit the Executive, contractually or otherwise, from performing
the Executive’s duties as under this Agreement.

 

4. Devotion of Time to the Company’s Business.

 

A. Full-Time Efforts. During the Term of Employment, the Executive shall devote
substantially all of his business time, attention and effort to the affairs of
the Company, excluding any periods of disability, vacation, or sick leave to
which Executive is entitled, and shall use his reasonable best efforts to
perform the duties properly assigned to him hereunder and to promote the
interests of the Company.

 

B. Other Activities. Executive may serve on corporate, civic or charitable
boards or committees with the prior approval of the Board, deliver lectures,
fulfill speaking engagements and may manage personal investments that do not
give rise to a conflict of interest through the Executive’s investment in direct
competitors of the Company; provided that such activities do not individually or
in the aggregate significantly interfere with the performance of his duties
under this Agreement. The Executive’s passive investment in securities of a
publicly-held company will not be considered to give rise to a conflict of
interest if the Executive owns not more than 5% of the outstanding securities of
such publicly-held company.

 

5. Compensation and Benefits.

 

A. Base Salary. The Company shall pay to the Executive in accordance with its
normal payroll practices (but not less frequently than monthly) an annual salary
at a rate of not less than $250,000 per annum (“Base Salary”). The Executive’s
Base Salary shall be reviewed at least annually for the purposes of determining
increases, if any, based on the Executive’s performance, the performance of the
Company, the then prevailing salary scales for comparable positions, inflation
and other relevant factors. Effective as of the date of any increase in the
Executive’s Base Salary, Base Salary as so increased shall be considered the new
Base Salary for all purposes of this Agreement. The Company may not reduce the
Executive’s Base Salary (after taking into account any increase in Base Salary)
without the Executive’s consent unless the Company reduces the annual base
salary of all members of the Company’s senior management team on a substantially
equivalent basis.

 

- 2 -

 

 

B. Cash Bonuses. The Company shall pay the Executive an annual cash bonus
(“Annual Bonus”) in accordance with the terms hereof and the terms of any annual
cash bonus incentive plan maintained for the Company’s key executive officers,
as amended from time to time (the “Cash Bonus Plan”) during the Term of
Employment. Except as provided in Section 7 herein, the Executive will not be
eligible to receive an Annual Bonus for a Fiscal Year unless the Executive
remains in continuous employment with the Company through the date on which such
Annual Bonus is paid. During the first quarter or each Fiscal Year, the
Compensation Committee, in consultation with the Executive, shall establish
threshold and target performance goals for such Fiscal Year in accordance with
the terms of Cash Bonus Plan. If the target performance goals for a Fiscal Year
are attained, the Annual Bonus for such Fiscal Year shall be not less than 50%
of the Executive’s Base Salary, it being understood that the parties may agree
to such other metrics if the maximum performance goals for a Fiscal Year are
attained, which in no event shall exceed 100% of the Executive’s Base Salary. At
the conclusion of the Fiscal Year the Compensation Committee will review
performance relative to the performance goals and if the Compensation Committee
determines that the Executive has earned an Annual Bonus for a Fiscal Year, the
Company will pay the Annual Bonus to the Executive on or before the next
regularly scheduled payroll payment date following the release of the Company’s
annual earnings report for such Fiscal Year but in no event later than the 15th
day of the third calendar month following the end of such Fiscal Year.

 

C. Equity Awards.

 

  (i) Initial Inducement Stock Options Awards. Subject to the approval of the
Board, the Executive will receive an award of stock options to purchase one
percent of the outstanding Company common stock on a fully diluted basis as of
April 1, 2020 (“Inducement Options”). The per share exercise price of the
Inducement Options will be the closing price for the Company’s common stock on
April 1, 2020. 25% of the Inducement Options will vest and become exercisable on
April 1, 2021 and the remaining 75% of the Inducement Options will vest in
substantially equal monthly installments over the thirty-six (36) month period
following April 1, 2021; provided that the Executive remains in continuous
employment with the Company through the respective vesting date.           The
Inducement Options will be issued as a non-plan employment inducement Award in
accordance with NASDAQ Listing Rule 5635(c)(4). The Inducement Options will have
a 10 year term and will become fully vested and exercisable if, during the 13
month period commencing on a Change in Control of the Company, the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment for Good Reason. The Inducement Options will be subject to such
additional terms and conditions that are not inconsistent with the foregoing as
set forth in a written award agreement between the Company and the Executive.  
      (ii) Additional Equity Awards. In addition to the Inducement Options
granted pursuant to Section 5.C(i) hereof, the Compensation Committee may grant
additional Equity Awards to the Executive at such times and subject to such
terms and conditions are the Compensation Committee may decide in its sole
discretion.

 

D. Benefits. During the Term of Employment, the Executive shall be entitled to
participate in all fringe benefit and employee benefit plans, programs and
arrangements made available generally to members of the Company’s senior
management team or to other full-time employees on substantially the same basis
that such benefits are provided to other members of the senior management team;
provided, however, that during the Term of Employment, the Executive shall not
be eligible to participate in any generally available severance benefit plan,
program or arrangement sponsored or maintained by the Company. Nothing in this
Section 5.D of the Agreement shall be construed to require the Company to
establish or maintain any such fringe or employee benefit plans, programs or
arrangements.

 

- 3 -

 

 

E. Vacations. During the Term of Employment, the Executive shall be entitled to
paid time off (PTO) in accordance with the Company’s standard PTO policy.

 

F. Reimbursement of Expenses. During the Term of Employment, the Executive shall
be entitled to receive prompt reimbursement for all reasonable business- or
employment-related expenses incurred by the Executive upon the receipt by the
Company of reasonable documentation in accordance with standard practices,
policies and procedures applicable to other senior executives of the Company.

 

6. Termination of Employment. The Term of Employment shall be terminated upon
the first to occur of the following:

 

A. Death. The Executive’s employment shall terminate immediately upon the
Executive’s death.

 

B. Disability. If the Executive is Disabled, either party may terminate the
Executive’s employment due to such Disability upon delivery of written notice to
the other party. The effective date of such termination of employment will be
the Date of Termination set forth in such written notice or immediately upon
delivery of such written notice if no effective date is specified in the written
notice. For avoidance of doubt, if the Executive’s employment is terminated
pursuant to this Section 6.B, his employment will not constitute a termination
of employment by the Company without Cause or by the Executive for Good Reason.

 

C. Termination by the Executive Without Good Reason. The Executive may terminate
his employment for any reason other than Good Reason upon his delivery of
written notice to the Company at least thirty (30) days prior to his Date of
Termination.

 

D. Termination by the Executive for Good Reason. The Executive may terminate his
employment for Good Reason if (i) not later than sixty (60) days after the
occurrence of any act or omission that constitutes Good Reason, the Executive
provides the Company with a written notice setting forth in reasonable detail
the acts or omissions that constitute Good Reason, (ii) the Company fails to
correct or cure the acts or omissions within thirty (30) days after it receives
such written notice, and (iii) Executive terminates his employment with the
Company during the sixty (60) day period commencing upon the expiration of such
cure period.

 

E. Termination by the Company Without Cause. The Company may terminate the
Executive’s employment without Cause upon written notice to the Executive.

 

F. Termination by the Company for Cause. Upon the occurrence of any act or
omission that constitutes Cause, the Company may terminate the Executive’s
employment upon written notice to the Executive.

 

- 4 -

 

 

7. Compensation and Benefits Payable Upon of Termination of Employment.

 

A. Payment of Accrued But Unpaid Compensation and Benefits. Upon the Executive’s
termination of employment for any reason, the Executive (or his estate following
the Executive’s death) shall receive (i) a lump sum payment on the Date of
Termination in an amount equal to the sum of the Executive’s earned but unpaid
Base Salary through his Date of Termination plus his accrued but unused vacation
days at the Executive’s Base Salary in effect as of his Date of Termination;
plus (ii) any other benefits or rights the Executive has accrued or earned
through his Date of Termination in accordance with the terms of the applicable
fringe or employee benefit plans and programs of the Company. Except as provided
in Section 7.B or C below or as expressly provided pursuant to the terms of any
employee benefit plan, the Executive will not be entitled to earn or accrue any
additional compensation or benefits for any period following his Date of
Termination.

 

B. Termination of Employment Due to Death or Disability. In addition to the
compensation and benefits payable under Section 7.A above, if the Executive’s
employment is terminated due to his death or Disability, the Executive (or his
estate following the Executive’s death) will receive the Annual Bonus, if any,
that Executive earned (based on actual performance) for the Fiscal Year ended
prior to his Date of Termination to the extent not previously paid, which shall
be payable to the Executive at the same time such annual bonuses for such Fiscal
Year are paid to other members of the senior management team pursuant to the
terms of the Cash Bonus Plan.

 

C. Termination of Employment by the Company without Cause or by the Executive
for Good Reason. In addition to the compensation and benefits payable under
Section 7.A above, if (x) the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason and (y) the Executive
returns an executed Release to the Company, which becomes final, binding and
irrevocable within sixty (60) days following the Executive’s Date of Termination
in accordance with Section 8, the Executive (or his estate following the
Executive’s death) shall receive:

 

  (i) The Company will pay the Executive the Annual Bonus, if any, that
Executive earned (based on actual performance) for the Fiscal Year ended prior
to his Date of Termination payable at the same time such annual bonuses for such
Fiscal Year are paid to other members of the senior management team pursuant to
the terms of the Cash Bonus Plan;         (ii) the Company will pay the
Executive the Annual Bonus, if any, that Executive would have earned (based on
actual performance) for the Fiscal Year that includes the Date of Termination
pro-rated to reflect services performed for the portion of the Fiscal Year that
precedes the Date of Termination payable at the same time annual bonuses for
such Fiscal Year are paid to other members of the senior management team
pursuant to the terms of the Cash Bonus Plan;         (iii) the Company will pay
the Executive severance pay in the form of Base Salary continuation (determined
without regard to any reduction in Base Salary that constitutes Good Reason) in
accordance with the Company’s payroll practices for a period of twelve (12)
months following the Executive’s Date of Termination; provided, however, that if
such Termination of Employment occurs during the thirteen (13) months following
a Change in Control the Executive will receive the sum of the Base Salary
(determined without regard to any reduction in Base Salary that constitutes Good
Reason) and target Bonus payable in equal installments over twelve (12) months
following the Executive’s Date of Termination in accordance with the Company’s
standard payroll practices.

 

- 5 -

 

 

  (iv) if the Executive timely elects to receive continuation coverage under the
Company’s group health, dental and/or vision plans for himself, his spouse
and/or his eligible dependents pursuant to COBRA, the Company will reimburse the
Executive for the COBRA premiums, if any, paid by the Executive for such
continuation coverage for the Executive, his spouse and dependents under the
Company’s group health, dental and vision plans for twelve (12) months or until
such COBRA continuation coverage otherwise expires.

 

Notwithstanding the foregoing, no payment that is otherwise required to be paid
to the Executive pursuant to this Section 7.C before the Release becomes final,
binding and irrevocable, shall be paid to the Executive until his Release
becomes final, binding and irrevocable. Any payments that are suspended pursuant
to the preceding sentence will be paid to the Executive no later than the next
payroll payment date following the date on which the Release becomes final,
binding and irrevocable but in no event later than the 15th day of the third
month following the end of the Fiscal Year that includes the Date of
Termination. In addition, if the Executive materially breaches this Agreement or
the Executive’s Confidential Agreement, then the Company’s continuing
obligations under this Section 7.C shall cease as of the date of the breach and
the Executive shall be entitled to no further payments hereunder.

 

8. Release. As a condition of receiving the compensation and benefits described
in Section 7.C, Executive must execute a general waiver and release of any and
all claims arising out of Executive’s employment with the Company or Executive’s
separation from such employment (including, without limitation, claims relating
to age, disability, sex, sexual orientation or race discrimination to the extent
permitted by law), excepting (i) claims based on breach of the Company’s
obligations to pay the compensation and benefits payable pursuant to Section 7
of this Employment Agreement, (ii) claims arising under the Age Discrimination
in Employment Act after the date Executive signs such release, and (iii) any
right to indemnification by the Company or to coverage under directors and
officers liability insurance to which Executive is otherwise entitled in
accordance with this Agreement and the Company’s articles of incorporation or by
laws or other agreement between Executive and the Company (the “Release”). Such
Release shall be in a form tendered to the Executive by the Company within five
(5) business days following the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, which shall comply
with any applicable legislation or judicial requirements, including, but not
limited to, the Older Workers Benefit Protection Act. The compensation and
benefits described in Section 7,C will not be paid to the Executive if the
Executive does not timely sign the Release, the Executive revokes the Release or
the Release does not become final, binding and irrevocable prior to the end of
the sixty (60) day period commencing on the Date of Termination.

 

- 6 -

 

 

9. Mitigation of Damages. The Executive will not be required to mitigate damages
or the amount of any payment or benefit provided pursuant to Section 7 of this
Agreement by seeking other employment or otherwise. The amount of any payment or
benefit provided for under this Agreement will not be reduced by any
compensation or benefits earned by the Executive as the result of
self-employment or employment by another employer or otherwise.

 

10. Resignation from Other Offices and Positions. Upon the Executive’s
Termination of Employment for any reason, the Executive shall be deemed to have
automatically resigned as an officer, manager, member and director of the
Company and all of its subsidiaries and the Executive shall execute and deliver
to the Company documentation evidencing such resignations; provided, however,
that the failure to execute and deliver such documentation shall not affect such
deemed resignations. The resignations effected by this Section 10 shall not
constitute a resignation for Good Reason hereunder.

 

11. Excess Parachute Excise Tax. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Code to or for the benefit of the Executive (whether pursuant to the terms
of this Agreement or otherwise, but determined before application of any
reductions required pursuant to this Section 11) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred with respect to such excise tax by the Executive (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company will automatically
reduce such Payments to the extent, but only to the extent, necessary so that no
portion of the remaining Payments will be subject to the Excise Tax, unless the
amount of such Payments that the Executive would retain after payment of the
Excise Tax and all applicable Federal, state and local income taxes without such
reduction would exceed the amount of such Payments that the Executive would
retain after payment of all applicable Federal, state and local taxes after
applying such reduction. Unless otherwise elected by the Executive, to the
extent permitted under Code Section 409A, such reduction shall first be applied
to any severance payments payable to the Executive under this Agreement, then to
the accelerated vesting on any Equity Awards, starting with stock options and
stock appreciation rights reversing accelerated vesting of those options and
stock appreciation rights with the smallest spread between fair market value and
exercise price first and after reversing the accelerated vesting of all stock
options and stock appreciation rights, thereafter reversing accelerated vesting
of restricted stock, restricted stock units and performance shares, performance
units or other similar Equity Awards on a pro rata basis.

 

All determinations required to be made under this Section 11, including the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s independent auditors or such other certified public accounting
firm of national standing reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by either the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

12. Withholding. The Company shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.

 

- 7 -

 

 

13. Recoupment. Any incentive-based compensation received by the Executive
including Annual Bonus and Equity Awards, whether pursuant to this Agreement or
otherwise, that is granted, earned or vested based in any part on attainment of
a financial reporting measure, shall be subject to the terms and conditions of
the Company’s Claw Back Compensation Policy, if any (the “Recoupment Policy”),
and any other policy of recoupment of compensation as shall be adopted from time
to time by the Board or its Compensation Committee as it deems necessary or
appropriate to comply with the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, Section 304 of the
Sarbanes-Oxley Act of 2002, and any implementing rules and regulations of the
U.S. Securities and Exchange Commission and applicable listing standards of a
national securities exchange adopted in accordance with any of the foregoing.
The terms and conditions of the Recoupment Policy, including any changes to the
Recoupment Policy adopted from time to time by the Company, are hereby
incorporated by reference into this Agreement.

 

14. Miscellaneous.

 

A. Governing Law. This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of New Jersey without regard to the
application of choice of law rules.

 

B. Entire Agreement. This Agreement, together with the Exhibits attached hereto,
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all other prior agreements, promises,
understandings and representations regarding the Executive’s employment,
compensation, severance or other payments contingent upon the Executive’s
termination of employment, whether written or otherwise.

 

C. Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

D. Severability. If one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provisions shall be
construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

E. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the beneficiaries, heirs and representatives of the Executive and the
successors and assigns of the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or
substantially all of its assets, by agreement in form and substance satisfactory
to the Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
this Agreement if no such succession had taken place. Regardless whether such
agreement is executed, this Agreement shall be binding upon any successor of the
Company in accordance with the operation of law and such successor shall be
deemed the Company for purposes of this Agreement.

 

F. Successors and Assigns; Nonalienation of Benefits. Except as provided in
Section 14.E in the case of the Company, or to the Executive’s estate and heirs
in the case of the death of the Executive, this Agreement is not assignable by
any party. Compensation and benefits payable to the Executive under this
Agreement shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, prior to actually being
received by the Executive or his estate, as applicable, and any such attempt to
dispose of any right to benefits payable hereunder shall be void, and no payment
to be made hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or other charge.

 

- 8 -

 

 

G. Remedies Cumulative; No Waiver. No remedy conferred upon either party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by either party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in such party’s
sole discretion.

 

H. Survivorship. Notwithstanding anything in this Agreement to the contrary, all
terms and provisions of this Agreement that by their nature extend beyond the
Date of Termination shall survive termination of this Agreement.

 

I. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one document.

 

15. No Contract of Employment. Nothing contained in this Agreement will be
construed as a right of the Executive to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.

 

16. Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A of
the Code and, accordingly, to the maximum extent permitted, this Agreement shall
be construed and interpreted in accordance with such intent. The Executive’s
termination of employment (or words to similar effect) shall not be deemed to
have occurred for purposes of this Agreement unless such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.

 

Notwithstanding any provision in this Agreement to the contrary, if the
Executive is deemed on the date of the Executive’s separation from service to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology set forth in Code Section
409A, then with regard to any payment or any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A and the
regulations issued thereunder that is payable due to the Executive’s separation
from service, to the extent required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s separation from service, and
(ii) the date of the Executive’s death (the “Delay Period”). On the first day of
the seventh month following the date of the Executive’s separation from service
or, if earlier, on the date of the Executive’s death, all payments delayed
pursuant to this Section 16 shall be paid or reimbursed to the Executive in a
lump sum, and any remaining payments and benefits due to the Executive under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

- 9 -

 

 

To the extent any reimbursement of costs and expenses (including reimbursement
of expenses pursuant to Section 3.F or 3.G and COBRA premiums pursuant to
Section 7.C) provided for under this Agreement constitutes taxable income to the
Executive for Federal income tax purposes, such reimbursements shall be made as
soon as practicable after the Executive provides proper documentation supporting
reimbursement but in no event later than December 31 of the calendar year next
following the calendar year in which the expenses to be reimbursed are incurred.
With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

If under this Agreement, any amount is to be paid in two or more installments,
each such installment shall be treated as a separate payment for purposes of
Section 409A.

 

17. Executive Acknowledgement. The Executive hereby acknowledges that the
Executive has read and understands the provisions of this Agreement, that the
Executive has been given the opportunity for the Executive’s legal counsel to
review this Agreement, that the provisions of this Agreement are reasonable and
that the Executive has received a copy of this Agreement.

 

- 10 -

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed on February 27, 2020.

 

  VISLINK TECHNOLOGIES, INC.             By: /s/ Carleton M. Miller     Name:
Carleton M. Miller     Title: Chief Executive Officer  

 

  EXECUTIVE           /s/ Michael Bond     Michael Bond  

 

- 11 -

 

 

EXHIBIT A

 

(a) “Annual Bonus” shall have the meaning set forth in Section 5.B of the
Employment Agreement.     (b) “Base Salary” shall have the meaning set forth in
Section 5.A of the Employment Agreement.     (c) “Board” means the Board of
Directors of the Company.     (d) “Cash Bonus Plan” shall have the meaning set
forth in Section 5.B of the Employment Agreement.     (e) “Cause” means one or
more of the following:

 

  (i) The Executive’s willful and continuous failure to perform his essential
duties hereunder or the lawful directives of the Board (other than as a result
of illness or injury);         (ii) The Executive’s willful misconduct or gross
negligence in the performance of his duties hereunder that directly, the could
reasonably be expected to materially and demonstrably impair or damage the
property, goodwill, reputation, business or finances of the Company;        
(iii) The commission of, or plea of nolo contendere by, the Executive to, a
felony or a crime involving moral turpitude that could reasonably be expected to
materially and demonstrably impair or damage the property, goodwill, reputation,
business or finances of the Company;         (iv) The Executive’s material
breach of his obligations under the Confidentiality Agreement;         (v) The
Executive’s willful material violation of the Company policies involving
employee conduct or business ethics that could reasonably be expected to
materially and demonstrably impair or damage the property, goodwill, reputation,
business or finances of the Company; or         (vi) The Executive’s commission
of any willful acts of personal dishonesty in connection with his
responsibilities as an employee of the Company that could reasonably be expected
to materially and demonstrably impair or damage the property, goodwill,
reputation, business or finances of the Company.

 

Notwithstanding the foregoing, in the event the Executive engages in any act or
course of conduct that is described in clause (i), (ii), (iv) or (v) above, the
Company shall give the Executive written notice prior to terminating the
Executive’s employment based upon an such act or course of conduct described in
clauses (i), (ii), (iv) or (v), setting forth the nature of any alleged act or
course of conduct that allegedly constitutes Cause hereunder and to the extent
that such act or course of conduct can be cured, the Executive shall be given
fifteen (15) days (or such longer period of time as may be set forth in the
notice, to cure or remedy such act or course of conduct. If the act or course of
conduct cannot be cured or remedied, the Board may terminate the Executive’s
employment for Cause immediately upon providing notice to the Executive. If the
acts or omissions can be cured or remedied but the Executive fails to do so
within the period of time provided by the Board in written notice to the
Executive, the Board may terminate the Executive’s employment for Cause upon
delivering written notice to the Executive upon expiration of such cure period.

 

 A-1 

 

 

(f) “Change in Control” means the occurrence of any one of the following events:

 

  (i) any person (or two or more persons acting in concert) directly or
indirectly, acquires “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of equity securities of the Company that, together with equity
securities of the Company previously owned by such person or persons, represent
more than 50% of the combined voting power of the Company’s then outstanding
securities;         (ii) the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar corporate transaction (each, a
“Business Combination”) other than a Business Combination in which all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or         (iii) any
person (or two or more persons acting in concert) acquires all or substantially
all of the assets of the Company within any twelve (12) consecutive month
period.

 

Notwithstanding the forgoing, none of the foregoing events shall constitute a
Change in Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A- 3(i)(5)(v) or a change in ownership of a substantial portion of the
assets of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii).

 

(g) “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.     (h) “Compensation Committee” means the
compensation committee of the Board or such other committee of the Board that
exercises the duties and responsibilities typically assigned to a compensation
committee and if no such committee has been established, the Compensation
Committee shall mean the full Board.     (i) “Confidentiality Agreement” means
the Proprietary Information and Invention Agreement between the Company and the
Executive, a copy of which is attached to this Agreement as Exhibit B, pursuant
to which the Executive has agreed to abide by certain covenants (including
covenants to maintain not to disclose confidential information, compete with the
Company or solicit employees, consultants or independent contractors of the
Company, main).

 

 A-2 

 

 

(j) “Cumulative EBITDA” means earnings before interest, taxes, depreciation and
amortization accumulated over four consecutive fiscal quarters as determined in
accordance with generally accepted accounting principles, but adjusted to
reflect the effect of mergers and acquisitions.     (k) “Date of Termination”
means the date specified in a written notice of termination delivered pursuant
to Section 6 hereof, or the Executive’s last date as an active employee of the
Company before a termination of employment due to his death but is if such
termination does not constitute a “separation from service” within the meaning
of regulations under Section 409A of the Code, the Date of Termination will
occur upon the date on which the Executive incurs a separation from service with
the Company and its affiliates.     (l)  “Disabled” or “Disability” means a
mental or physical condition that renders the Executive substantially incapable
of performing his duties and obligations under this Agreement, after taking into
account provisions for reasonable accommodation, as determined by a medical
doctor (such doctor to be mutually determined in good faith by the parties) for
180 day days (whether or not consecutive) within any twelve (12) consecutive
month period.     (m) “Equity Awards” means stock options, stock appreciation
rights, restricted shares, restricted stock units, deferred stock, performance
shares or performance units or any other stock-based awards granted by the
Company to the Executive whether pursuant to the terms of an equity incentive
plan or otherwise.     (n) “Fiscal Year” means the fiscal year of the Company,
which is the calendar year.     (o) “Good Reason” means, unless the Executive
has consented in writing thereto, the occurrence of any of the following:

 

  (i) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, including any change in status, title, authority,
duties or responsibilities or any other action which results in a material
diminution in such status, title, authority, duties or responsibilities;
provided, however, that the Executive’s assignment following a Change in Control
of the Company to a subsidiary or operating division of the Company (or its
successor in interest) will not constitute a Good Reason if the Executive’s
duties and responsibilities following such Change in Control are commensurate
with the duties and responsibilities of the Executive immediately prior to the
Change in Control;         (ii) a material reduction in the Executive’s Base
Salary without the Executive’s consent by the Company other than a reduction in
Base Salary authorized pursuant to Section 5.A of the Employment Agreement;    
    (iii) a material reduction in the Executive’s target Annual Bonus
opportunity;         (iv) the relocation of the Executive’s principal office
without his written consent to a location that increases the Executive’s one-way
commute from his residence at the time such relocation becomes effective by more
than 30 minutes;         (v) the failure of the Company to obtain the assumption
in writing of the Company’s obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a Business Combination or a sale or other disposition of all or
substantially all of the assets of the Company;         (vi) any material
reduction in the Company’s willingness or obligation to indemnify the Executive
against liability for actions (or inaction, as the case may be) in his capacity
as an officer, director or employee of the Company; or         (vii) a material
breach of this Agreement by the Company.

 

(p) “Release” shall have the meaning set forth in Section 8 of the Employment
Agreement.     (q) “Term of Employment” shall have the meaning set forth in
Section 2 of the Employment Agreement.

 

 A-3 

 

 

EXHIBIT B

 

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

 B-1 

 

 



 